Exhibit 10.8

AMENDMENT NO. 1 TO LETTER AGREEMENT OF EMPLOYMENT

Amendment (this “Amendment”), made as of this December 22, 2006, by and among
Lerner New York, Inc. (the “Company”) and John DeWolf (“Executive”).

R E C I T A L S

 

WHEREAS, Executive is party to that certain Letter Agreement of Employment
between the Company and Executive dated March 13, 2006 (the “Agreement”).

WHEREAS, the Company and Executive wish to amend the Agreement in order to
clarify treatment of certain payments under the Agreement in order to make them
compliant with Section 409A of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to the following:


1.                                       AMENDMENT.


(A)                                  THE CURRENT SECTION 7 OF THE AGREEMENT WILL
BE RENUMBERED SECTION 7.1.


(B)                                 A NEW SECTION 7.2 SHALL BE ADDED TO THE
AGREEMENT IMMEDIATELY FOLLOWING SECTION 7.1 AS FOLLOWS:

“Severance Pay of Key Employee.  If on the date of your termination of
employment by the Company: (i) a distribution of compensation to which you
become entitled under this Agreement upon your termination of employment
(including but not limited to severance or other termination benefits) would be
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations issued thereunder, including Proposed Regulation Section
1.409A-1(b)(9)(iii) (or any successor provision), which describes certain
separation pay arrangements that do not provide for the deferral of
compensation, and (ii) you are a “key employee”, as defined in Code Section
416(i) without regard to paragraph (5) thereof, then such distribution shall not
be made before the date which is six months after the date of your termination
of employment (or, if earlier, your death).  All distributions to which you
otherwise would be entitled during such period shall be made on the date which
is six months after the date of your termination of employment (or, if earlier,
your death).  Any distributions thereafter owed to you under this Agreement will
be made in accordance with the Company’s normal payroll policies and
procedures.”


(C)                                  A NEW SECTION 8 SHALL BE ADDED TO THE
AGREEMENT IMMEDIATELY FOLLOWING SECTION 7.2 AS FOLLOWS:

“Application of Code Section 409A.  It is the Company’s intent that compensation
and benefits to which you are entitled under this Agreement not be treated as
“nonqualified deferred compensation” under Code Section 409A (or any regulations
or other guidance promulgated thereunder) and that any ambiguities in the
construction of this Agreement be interpreted in order to effectuate such
intent.  In the event that the Company determines, in its sole discretion, that
any compensation or benefits to which you are entitled under this Agreement
could be treated as “nonqualified deferred compensation” under Code Section 409A
unless this Agreement is amended or modified, the Company


--------------------------------------------------------------------------------


 

may, in its sole discretion, amend or modify this Agreement without obtaining
any additional consent from you, so long as such amendment or modification does
not materially affect the net present value of the compensation or benefits to
which you otherwise would be entitled under this Agreement.”


(D)                                 ALL SECTION REFERENCES THEREAFTER SHALL BE
UPDATED TO REFLECT THE ABOVE ADDITIONS.


2.                                       AGREEMENT OTHERWISE UNCHANGED.  ALL
OTHER PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


3.                                       GOVERNING LAW. ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.


4.                                       COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


5.                                       WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR
ACTION OF ANY PARTY HERETO.

*   *   *   *   *

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
and year first written above.

By:

/s/ Richard P. Crystal

 

 

 

 

 

Name:

Richard P. Crystal

 

Title:

Chairman, President and Chief

 

 

Executive Officer

 

 

 

 

 

 

 

By:

/s/ John E. DeWolf III

 

 

Name:

John E. DeWolf III

 

 

3


--------------------------------------------------------------------------------